NOTE: This order is nonpreoedentia|.
United States Court of Appea|s for the Federal Circuit
2010-3004
N|CHOLAS S. TROBOV|C,
Petitioner,
v_
GENERAL SERV|CES ADN||N|STRAT|ON,
Petition for review of the |V|erit Systems Protection Board in consolidated
case nos. NYO752070202-C-1, NY0752050347-C-1, PH34430802-42 C 1
Respondent
NYO353070004-C~1, NYO353080118-C-1, NY0353080130-C»1,
NY07520800‘i2-C-1, NY3443070005-C-1, and NYO752070003~C-1
Upon consideration of Generai Services /-\dministration’s unopposed motion for a
14-day extension of time, until January 21, 20f0, to file the informal response brief
|T IS ORDERED THAT:
The motion is granted
FEB 02 2010
0 Date -
cc: Nioho|as S. Trobovic
Robert E. Chand|er, Esq.
321
ON |V|OT|ON
O R D E R
FOR THE COURT
/s/ Jan Horba|v
Jan Horba|y 0
C|erk
U.S. CDU RFyl'P"E?pPEALS FOR
THE FEDERAL C|RCUIT
FEB 02 2010
1AN |'|0RBAl.Y
GLEtK